DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 07/21/2019 claims 1-20 are pending in the present application, claims 1, 13, 20 being independent.
Claim Objections
Claims 1, 9, 13, 18, 20 are objected to because of the following informalities:  claims 1, 13, and 20 contain limitations with strike-through, wherein the claims are not presented as amended claims. Claims 9 and 18 are objected to because the claims contain a misspelling of station wherein it is spelled ‘sation’. Claim 13 is also objected to because it is missing a period, and contains a repeated ‘the’.  
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,764. 864 (hereinafter the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application in question and completely contained in the scope of the claims of the patent.

Regarding claim 2, the limitation “The method of claim 1, further comprising: receiving, at the first base station, a paging response message from the additional small cell base station, said paging response message indicating one of: i) an attempt at the additional small cell base station to page the first UE device was successful or ii) an attempt at the additional small cell base station to page the first UE device was unsuccessful” corresponds to the limitation “receiving, at the first base station, a paging response message from the small cell base station, said paging response message indicating one of: i) an attempt at the small cell base station to page the first UE device was successful or ii) an attempt at the small cell base station to page the first UE device was unsuccessful” of claim 1 of the patent, wherein the limitations correspond in a direct manner.

Regarding claim 4, as to the limitation “The method of claim 3, further comprising, prior to sending from the first base station the paging request message: determining, at the first base station, the first set of base stations which are to attempt to page the first UE device based on one or more of i) historical cell information, ii) first UE mobility pattern information, iii) signal measurement reports communicated by the first UE to the first base station, iv) channel quality information feedback communicated by the first UE to the first base station or another network device, v) physical downlink control channel load on a physical downlink control channel (PDCCH) at the first base station, vi) a received signal strength of a signal transmitted by the first base station as reported to the first base station to by the first UE, vii) number of UEs requiring paging, vii) a number of small cells under a coverage area of the first base station, viii) radio network planning data or ix) received UE reports” corresponds to the limitation “The method of claim 2, wherein determining, at the first base station, the first set of base stations which are to attempt to page the first UE device includes determining the first set of base stations based on one or more of: i) historical cell information, ii) first UE mobility pattern information, iii) signal measurement reports communicated by the first UE to the first base 
Regarding claim 5, the limitation “The method of claim 2, wherein the paging response message from the first small cell base station further indicates the reason for the paging attempt failure” corresponds to the limitation “The method of claim 2, wherein the paging response message from the first small cell base station indicates a paging failure and wherein the paging response message from the first small cell base station further indicates the reason for the paging attempt failure” of claim 4 of the patent, wherein the limitations correspond in a direct manner. 
Regarding claim 6, as to the limitation “The method of claim 2, wherein said paging request to page a first UE device received at the first base station is received from a network device; and wherein the method further comprises: sending, from the first base station, a paging results message to the network device, said paging results message indicating failure to page the first UE” corresponds to the limitation “” of claim 1 of the patent, the limitation “” corresponds to the limitation “The method of claim 2, wherein said paging request to page a first UE device received at the first base station is received from a network device; and wherein the method further comprises: sending, from the first base station, a paging results message to 
Regarding claim 9, as to the limitation “The method of claim 2, further comprising: receiving, at the first small cell base station, a paging request message, sent by the first base station, said first base station being a macro base sation, said paging request message requesting paging of the first UE device; and performing, at the first small cell base station, in response to said received paging request message, a listen before talk (LBT) operation to determine if unlicensed spectrum is available to use to transmit a paging signal to the first UE device” corresponds to the limitation “The method of claim 2, further comprising: receiving, at the first small cell base station, said paging request message, sent by the macro base station, requesting paging of the first UE device; and performing, at the first small cell base station, in response to said received paging request message, a listen before talk (LBT) operation to determine if unlicensed spectrum is available to use to transmit a paging signal to the first UE device” of claim 6 of the patent, wherein the limitations directly correspond to the limitations of the patent. 
Regarding claim 10, as to the limitation “The method of claim 9, further comprising: generating, at the first small cell base station, said paging response message indicating an attempt at the first small cell base station to page the first UE device was unsuccessful; and transmitting, at the first small cell base station, the generated paging response message to the macro base station” corresponds to the limitation “The method of claim 6, further comprising: generating, at the first small cell base station, said paging response message indicating one of: i) an attempt at the first small cell base station to page the first UE device was successful or ii) an 
Regarding claim 11, as to the limitation “The method of claim 10, wherein said listen before talk operation determines that the unlicensed spectrum is available; and wherein the method further comprises: transmitting, at the first small cell base station, a paging signal from the first small cell base station directed to the first UE device; monitoring, at the first small cell base station, for a response to the paging signal transmitted from the first small cell base station; deciding, at the first small cell base station, when said the monitoring detected a response, to include a paging success indication in the paging response message when generating the paging response message; and deciding, at the first small cell base station, when said the monitoring failed to detect a response, to include a paging failure indication in the paging response message when generating the paging response message” corresponds to the limitation “The method of claim 7, wherein said listen before talk operation determines that the unlicensed spectrum is available; and wherein the method further comprises: transmitting, at the first small cell base station, a paging signal from the first small cell base station directed to the first UE device; monitoring, at the first small cell base station, for a response to the paging signal transmitted from the first small cell base station; deciding, at the first small cell base station, when said the monitoring detected a response, to include a paging success indication in the paging response message when generating the paging response message; and deciding, at the first small cell base station, when said the monitoring failed to detect a 
Regarding claim 12, as to the limitation “The method of claim 10, wherein said listen before talk operation determines that the unlicensed spectrum is unavailable; and wherein the method further comprises: operating the first small cell base station to determine if either of: i) the maximum time limit for performing listen before talk (LBT) checks on the unlicensed spectrum for this paging message has been reached, or ii) the paging message exceeded the allowable time for a paging message to be in the base station buffer, has been satisfied; and wherein said step of generating, at the first small cell base station, said paging response message includes: including in the paging response message an indication that the paging attempt to page the UE was a failure and that the reason for the failure was that unlicensed spectrum was unavailable, at the first small cell base station, for transmission of a paging signal to the first UE” corresponds to the limitation “The method of claim 7, wherein said listen before talk operation determines that the unlicensed spectrum is unavailable; and wherein the method further comprises: operating the first small cell base station to determine if either of: i) the maximum time limit for performing listen before talk (LBT) checks on the unlicensed spectrum for this paging message has been reached, or ii) the paging message exceeded the allowable time for a paging message to be in the base station buffer, has been satisfied; and wherein said step of generating, at the first small cell base station, said paging response message includes: including in the paging response message an indication that the paging attempt to page the UE was a failure and that the reason for the failure was that unlicensed 
Regarding claim 13 of the present application, the limitation “A communications system comprising: a first base station including: a first processor configured to control the the first base station to: send , from a first base station, a paging request message to the a small cell base station in a first set of base stations, said paging request message requesting paging of the a first UE device” corresponds to the limitation “A communications system comprising: a first base station including: a first processor configured to: operate the first base station to… send a paging request message to the small cell base station in said first set of base stations, said paging request message requesting paging of the first UE device” of claim 12 of the patent; the limitation “receive, at the first base station, a paging response message from the small cell base station, said paging response message indicating an attempt at the small cell base station to page the first UE device was unsuccessful;” corresponds to the limitation “operate the first base station to receive a paging response message from the small cell base station, said paging response message indicating one of: i) an attempt at the small cell base station to page the first UE device was successful or ii) an attempt at the small cell base station to page the first UE device was unsuccessful” of claim 12 of the patent, the limitation “receive at the first base station, following receipt of said paging response message, an additional paging request to page the first UE device; determine, at the first base station, an additional set of base stations which are to attempt to page the first UE device, said additional set of base stations including an additional small cell base station which is not included in said first set of base stations” 
Regarding claim 14, the limitation “The communications system of claim 13, wherein the first base station is a macro base station; and wherein said small cell base station is a first small cell base station having a coverage area smaller than the coverage area of said macro base station” corresponds to the limitation “The communications system of claim 12, wherein the first base station is a macro base station; and wherein said small cell base station is a first small 
Regarding claim 15, as to the limitation “The communications system of claim 14, wherein said first processor is configured to: determine the first set of base stations based on one or more of i) historical cell information, ii) first UE mobility pattern information, iii) signal measurement reports communicated by the first UE to the first base station, iv) channel quality information feedback communicated by the first UE to the first base station or another network device, v) physical downlink control channel load on a physical downlink control channel (PDCCH) at the first base station, vi) a received signal strength of a signal transmitted by the first base station as reported to the first base station to by the first UE, vii) number of UEs requiring paging, vii) a number of small cells under a coverage area of the first base station, viii) radio network planning data or ix) received UE reports, as part of being configured to determine the first set of base stations which are to attempt to page the first UE device” corresponds to the limitation “The communications system of claim 13, wherein said first processor is configured to: determine the first set of base stations based on one or more of: i) historical cell information, ii) first UE mobility pattern information, iii) signal measurement reports communicated by the first UE to the first base station, iv) channel quality information feedback communicated by the first UE to the first base station or another network device, v) physical downlink control channel load on a physical downlink control channel (PDCCH) at the first base station, vi) a received signal strength of a signal transmitted by the first base station as reported to the first base station by the first UE, vii) a number of UEs requiring paging, viii) a number of small cells under a coverage area of the first base station, ix) radio network planning 
Regarding claim 16, the limitation “The communications system of claim 14, wherein the paging response message from the first small cell base station indicates a paging failure and wherein the paging response message from the first small cell base station further indicates the reason for the paging attempt failure” corresponds to the limitation “The communications system of claim 13, wherein the paging response message from the first small cell base station indicates a paging failure and wherein the paging response message from the first small cell base station further indicates the reason for the paging attempt failure” of claim 15 of the patent, wherein the limitations correspond in a direct manner. 
Regarding claim 17, as to the limitation “The communications system of claim 14, wherein the processor is further configured is further configured to control the first base station to: receive a paging request to page a first UE device from a network device; and send a paging results message to the network device, said paging results message indicating one of success or failure to page the first UE” corresponds to the limitation “” of claim 1 of the patent, the limitation “” corresponds to the limitation “The communications system of claim 13, wherein said paging request to page a first UE device received at the first base station is received from a network device; and wherein said first processor is further configured to: operate the first base station to send a paging results message to the network device, said paging results message indicating one of success or failure to page the first UE” of claim 16 of the patent, wherein the limitations correspond in a direct manner.

Regarding claim 19, as to the limitation “The communications system of claim 18, wherein said second processor is further configured to: generate said paging response message indicating one of: i) an attempt at the first small cell base station to page the first UE device was successful or ii) an attempt at the first small cell base station to page the first UE device was unsuccessful; and operate the first small cell base station to transmit the generated paging response message to the macro cell base station” corresponds to the limitation “The communications system of claim 17, wherein said second processor is further configured to: generate said paging response message indicating one of: i) an attempt at the first small cell 
Regarding claim 20 of the present application, the limitation “A non-transitory computer readable medium including computer executable instructions which when executed by a processor control a first base station to perform the steps of: sending, from a first base station, a paging request message to a small cell base station in a first set of base stations, said paging request message requesting paging of a first UE device” corresponds to the limitation “A non-transitory computer readable medium including computer executable instructions which when executed by a processor control a first base station to perform the steps of…sending, from the first base station, a paging request message to the small cell base station in said first set of base stations, said paging request message requesting paging of the first UE device” of claim 19 of the patent; the limitation “receiving, at the first base station, a paging response message from the small cell base station, said paging response message indicating an attempt at the small cell base station to page the first UE device was unsuccessful” corresponds to the limitation “receiving, at the first base station, a paging response message from the small cell base station, said paging response message indicating one of: i) an attempt at the small cell base station to page the first UE device was successful or ii) an attempt at the small cell base station to page the first UE device was unsuccessful” of claim 19 of the patent, the limitation “receiving at the first base station, following receipt of said paging response message, an additional paging .
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20140106790 to Kakinada et al (hereinafter d1) in view of United States Patent Application Publication US-20180270894 to Park et al (hereinafter d2) United States Patent Application Publication US-200270792 to Park et al (hereinafter d3).
Regarding claim 1, as to the limitation “a communications method, the method”  d1 a system comprising at least one macro eNodeB (i.e. first base station) and a set of HeNB (i.e. set of base stations or small cell base station) (see d1 Fig. 2 para. 0032-0033) including at least a processor which carries out method steps (see d1 para. 0008) embodied on a computer 
As to the limitation “receiving, at a first base station, a paging request to page a first UE device; determining, at the first base station, a first set of base stations which are to attempt to page the first UE device, said first set of base stations including a small cell base station; sending, from the first base station, a paging request message to the small cell base station in said first set of base stations, said paging request message requesting paging of the first UE device” d1 discloses a method that includes: receiving from a core network entity a paging message (i.e. paging request) for a specific user equipment; determining, a set of small cells to which the paging message should be sent based on a small cell last visited by the specific user equipment and small cells that are neighbors to the last-visited small cell; and sending the paging message, to the determined set of small cells (see d1 para. 0006); d1 does not appear to explicitly disclose receiving, at the first base station, a paging response message from the small cell base station, said paging response message indicating an attempt at the small cell base station to page the first UE device was unsuccessful, attention is directed to d2 which, in a similar field of endeavor, discloses communication in unlicensed spectrum (see d2 para. 0002) including determining whether a communication attempt was successful in unlicensed spectrum (see d2 para. 0079) including determining of an unsuccessful attempt (see d2 paras. 0140, 0107, 0126);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding paging over unlicensed spectrum to incorporate the details of determining whether 
d1 in view of d2 does not appear to explicitly disclose receiving at the first base station, following receipt of said paging response message, an additional paging request to page the first UE device; determining, at the first base station, an additional set of base stations which are to attempt to page the first UE device, said additional set of base stations including an additional small cell base station which is not included in said first set of base stations; and sending, from the first base station, a paging request message to the additional small cell base station in said additional set of base stations, said paging request message to the additional small cell base station requesting paging of the first UE device, attention is directed to d3 which, in a similar field of endeavor of wireless communication (see d3 para. 0046), discloses 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 with the disclosure of d3 of, following receipt of said paging response message, an additional paging request to page the first UE device; determining, at the first base station, an additional set of base stations which are to attempt to page the first UE device, said additional set of base stations including an additional small cell base station which is not included in said first set of base stations; and sending, from the first base station, a paging request message to the additional small cell base station in said additional set of base stations, said paging request message to the additional small cell base station requesting paging of the first UE device as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improve network communication reliability when a wireless device is in an RRC inactive state or an RRC idle state (see d3 para. 169).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view 
Regarding claim 13, as to the limitation “A communications system comprising: a first base station including: a first processor configured to control the  first base station to:”  d1 a system comprising at least one macro eNodeB (i.e. first base station) and a set of HeNB (i.e. set of base stations or small cell base station) (see d1 Fig. 2 para. 0032-0033) including at least a processor which carries out method steps (see d1 para. 0008) embodied on a computer readable medium (see d1 paras. 0007, 0009) for paging user equipment in wireless networks connected to multiple small cells (see d1 para. 0001);
As to the limitation “send , from a first base station, a paging request message to the a small cell base station in a first set of base stations, said paging request message requesting paging of the a first UE device; receive, at the first base station, a paging response message from the small cell base station, said paging response message indicating an attempt at the small cell base station to page the first UE device was unsuccessful; receive at the first base station, following receipt of said paging response message, an additional paging request to page the first UE device; determine, at the first base station, an additional set of base stations 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding paging over unlicensed spectrum to incorporate the details of determining whether paging is successful or unsuccessful as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving radio 
d1 in view of d2 does not appear to explicitly disclose receiving at the first base station, following receipt of said paging response message, an additional paging request to page the first UE device; determining, at the first base station, an additional set of base stations which are to attempt to page the first UE device, said additional set of base stations including an additional small cell base station which is not included in said first set of base stations; and sending, from the first base station, a paging request message to the additional small cell base station in said additional set of base stations, said paging request message to the additional small cell base station requesting paging of the first UE device, attention is directed to d3 which, in a similar field of endeavor of wireless communication (see d3 para. 0046), discloses unsuccessful paging to a UE (see d3 para. 0170) reception of a paging message for a UE, wherein a paging process fails. A base station initiates a core network paging procedure and forwards downlink packets to a new base station that receives a response to a paging message 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 with the disclosure of d3 of, following receipt of said paging response message, an additional paging request to page the first UE device; determining, at the first base station, an additional set of base stations which are to attempt to page the first UE device, said additional set of base stations including an additional small cell base station which is not included in said first set of base stations; and sending, from the first base station, a paging request message to the additional small cell base station in said additional set of base stations, said paging request message to the additional small cell base station requesting paging of the first UE device as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improve network communication reliability when a wireless device is in an RRC inactive state or an RRC idle state (see d3 para. 169).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2, as both techniques were known  and used as of the effective filing date (as shown by d3), the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of improving network communication reliability when a wireless 
Regarding claim 20, as to the limitation “A non-transitory computer readable medium including computer executable instructions which when executed by a processor control a first base station to perform the steps of:”  d1 a system comprising at least one macro eNodeB (i.e. first base station) and a set of HeNB (i.e. set of base stations or small cell base station) (see d1 Fig. 2 para. 0032-0033) including at least a processor which carries out method steps (see d1 para. 0008) embodied on a computer readable medium (see d1 paras. 0007, 0009) for paging user equipment in wireless networks connected to multiple small cells (see d1 para. 0001);
As to the limitation “sending, from a first base station, a paging request message to #he a small cell base station in a first set of base stations, said paging request message requesting paging of #4e a first UE device; receiving, at the first base station, a paging response message from the small cell base station, said paging response message indicating an attempt at the small cell base station to page the first UE device was unsuccessful; receiving at the first base station, following receipt of said paging response message, an additional paging request to page the first UE device; determining, at the first base station, an additional set of base stations which are to attempt to page the first UE device, said additional set of base stations including an additional small cell base station which is not included in said first set of base stations; and sending, from the first base station, a paging request message to the additional small cell base 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding paging over unlicensed spectrum to incorporate the details of determining whether paging is successful or unsuccessful as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving radio resource utilization (see d2 para. 0098).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the 
d1 in view of d2 does not appear to explicitly disclose receiving at the first base station, following receipt of said paging response message, an additional paging request to page the first UE device; determining, at the first base station, an additional set of base stations which are to attempt to page the first UE device, said additional set of base stations including an additional small cell base station which is not included in said first set of base stations; and sending, from the first base station, a paging request message to the additional small cell base station in said additional set of base stations, said paging request message to the additional small cell base station requesting paging of the first UE device, attention is directed to d3 which, in a similar field of endeavor of wireless communication (see d3 para. 0046), discloses unsuccessful paging to a UE (see d3 para. 0170) reception of a paging message for a UE, wherein a paging process fails. A base station initiates a core network paging procedure and forwards downlink packets to a new base station that receives a response to a paging message of the core network paging procedure from the wireless device when the base station fails to complete an RNA paging procedure for downlink packets (see d3 para. 0182), meeting the limitations of the claims.


Allowable Subject Matter
Claims 2-12, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim AND ALL THE LIMITATIONS of any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643